Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor disclose a recovery device for an unmanned underwater vehicle (UUV), comprising: … a first cable is provided on an end of the first recovery component away from the magnet, and a second cable is provided on an end of the second recovery component away from the magnet; and a thruster is provided on a side of the first recovery component.
The prior art of Hafenrichter (US 20200407061 A1) discloses a first cable is provided on an end of the first recovery component away from the magnet, and a magnet on the second recovery component; and a thruster is provided on a side of the first recovery component but does not suggest or disclose a second cable.  Watt (US 6390012 B1) discloses a first cable is provided on an end of the first recovery component away from the coupling, and a coupling on the second recovery component; and a thruster is provided on a side of the first recovery component, and additionally where the coupling may be at least in part magnetic but does not suggest or disclose a second cable.  Magnetic docking between AUVs are disclosed by Mahmoudian (US 20190016425 A1), Keller (WO 2019115262 A1) and Grall (US 20170029077 A1) and Hand (US 20200116886 A1).  A magnetic first component without a magnet on the secondary is disclosed by Lente (US 2347491 A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        18 Dec 2021